DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There were no new Information Disclosure Sheets (IDS) filed since 17 August 2022, the date of the Applicant’s most recent response.
 
Status of the Claims
•    Claims 4 and 12 are previously cancelled.
•    Claims 1-3, 5-11 and 13-20 are previously presented.
•    No Claims have been amended.
•    Claims 1-3, 5-11, and 13-20 are presented for examination, of which 
•    Claims 1, 13 and 20 are the only independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-3, 5-11 and 13-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-3 and 5-11 are directed to a system or machine, claims 13-19 are directed to a method and claim 20 is directed to a computer program product.  The answer is YES.

Step 2A:  Claims 13-19 recite a method directed to the abstract idea of “updating account information”, (Spec ¶ [0009]) and “verifying account-on-file information” (Spec ¶ [0010]).  Thus, updating and verifying payment account information, a particular form of organizing of a human activity, is a fundamental economic practice.  Claims 1 and 20 recite substantially similar claim language and are therefore treated in the same manner as Claim 13 for analysis.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 13, as representative, recites, “receiving  current account data”, “storing current account data”, “receiving merchant fraud data”, “deriving at least one verification rule”, “receiving a merchant account query from a merchant computing device”, “determining whether the merchant sending the merchant account query is authorized to receive the current account data”, “policing access by unauthorized merchants”,  “in response to determining that the merchant sending the merchant account query is authorized, generating an update response”, “transmitting the update response to the merchant”, “in response to determining that the second merchant sending the second merchant account query is not authorized, blocking the merchant account query”, “transmitting an update denial to the merchant” and “in response to determining that the merchant sending the merchant account query is not authorized under the at least one fraud history rule, blocking the merchant account query”, “transmitting an update denial to the merchant” and “reviewing the merchant fraud data for a predetermined activity of the merchant”.
The steps represent a series of communications and data exchanges for the purpose of “updating and verifying account data” in a retail transaction environment, which is a fundamental economic activity and falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “computer device” (account-on-file billing updater) for executing instructions and “data source(s)” for capturing storing account data and other transaction information.
The computer processor is recited at a high level of generality (i.e. as a general-purpose processor that performs generic computer functions of receiving data and performing communications regarding transaction data).  The data sources are also recited at a high level of generality (to collect and store data) and such that amount to no more than information collection tools to carry out mere instructions for applying the judicial exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general-purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “computer device(s)” and “data source(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, communicating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “receiving  current account data”, “storing current account data”, “receiving merchant fraud data”, “deriving at least one verification rule”, “receiving a merchant account query from a merchant computing device”, “determining whether the merchant sending the merchant account query is authorized to receive the current account data”, “policing access by unauthorized merchants”,  “in response to determining that the merchant sending the merchant account query is authorized, generating an update response”, “transmitting the update response to the merchant”, “in response to determining that the second merchant sending the second merchant account query is not authorized, blocking the merchant account query”, “transmitting an update denial to the merchant” and “in response to determining that the merchant sending the merchant account query is not authorized under the at least one fraud history rule, blocking the merchant account query”, “transmitting an update denial to the merchant” and “reviewing the merchant fraud data for a predetermined activity of the merchant” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 13 and 20 otherwise styled as a machine or manufacture, for example, is subject to the same analysis.  Furthermore, the dependent claims 2-3, 5-11 and 14-19 do not resolve the issues raised in the independent claims.  Claims 2-3, 5-11 and 14-19 are directed toward additional information details of the independent claim steps.  Accordingly, claims 2-3, 5-11 and 14-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 13 and 20.             

Response to Arguments

6.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 17 August 2022, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

With respect to the rejections at issue, The Applicant asserts that “The Pending Claims Are Not Directed to an Abstract Idea”, (see Remarks, Page 12 ¶ 5 through Page 18 ¶ 4) and that “Applicant's Claims Are Directed to "Significantly More" Than the Abstract Idea”.  The Examiner respectfully disagrees and points to the 101 rejection above for further explanation, (see Remarks, Page 18 ¶ 5 through Page 20 ¶ 3).
The Examiner respectfully disagrees and points to the 101 rejection above for further explanation.
In support of both arguments, the Applicant references the Section 1.132 Declaration submitted by co-inventor David J. Senci, dated 17 August 2022.
In response Examiner respectfully disagrees because the filed declaration is authored by the first named inventor, David J. Senci.  The Applicant asserts that “one of ordinary skill in the art as of the effective date would interpret the recitations of Claim 1, in light of Applicant's disclosure, as improving the functioning of conventional electronic account-on-file billing updater systems in the realm of cybersecurity, (see Remarks, Page 13 ¶ 4 through Page 14 ¶ 1).
Regardless of the Applicant’s assertion, the conflict of interest created by the fact that the declaration is submitted by the first named inventor, make the remarks and arguments moot.
Therefore, the subject claims are directed to non-statutory subject matter, Applicant’s arguments are not persuasive and the subject rejections are maintained.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carroll et al., (US 20050075977 A1) discloses a system for updating merchant on file payment data at a payment processor is provided. The system includes a merchant processing selection system receiving selection data for one of two or more types of on file payment data update processing. A merchant account update system receives the selection data and processes account update data based on the selection data. 
Greenbaum et al., (US 20140214654 A1) discloses a method includes maintaining first payment card information for a cardholder. The method includes processing a first card not present transaction between the cardholder and a merchant. The first transaction based at least in part on the first information. The method includes generating second payment card information for the cardholder. The second information replacing the first information for subsequent use via the cardholder. The method includes receiving an input from the cardholder.
Winters et al. (US 20100036769 A1) discloses account holder identification is used to access and retrieve the account holder's accounts and attributes thereof. A user interface receives a selected account for which merchants having conducted transactions on the selected account are retrieved and displayed on the user interface. The account holder selects which merchants are to receive updated attributes of the selected account, such as a new expiration, a new billing address, a new credit limit, a name change of the account holder, etc. Each user selected merchant is notified of the user selected attributes of the user selected account.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL R KLOBERG/Examiner, Art Unit 3698 
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3693